Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 30, 2021

The Court of Appeals hereby passes the following order:

A22E0008. JOSEPH B. MCCARTHY v. ANNIE J. ASHMENT.

      Upon consideration of Joseph B. McCarthy’s emergency motion for a third
extension of time to file an application for discretionary appeal, the motion is hereby
GRANTED. See OCGA § 5-6-39 (a) (5), (d); Gable v. State, 290 Ga. 81, 84-85 (2)
(a) (720 SE2d 170) (2011); Court of Appeals Rules 16 (c) and 40 (b).
      McCarthy’s application for discretionary appeal in the above-styled case shall
be due on or before August 30, 2021.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/30/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.